The application for rehearing in this case was presented to this court on the 6th day of March, 1934, or more than fifteen calendar days after the rendition of our decision on the 12th day of February, 1934. It was not considered by us because filed too late. See Act No. 16 of 1910. Subsequently a brief was filed by counsel for appellant in which it was insisted that appellant's application for rehearing should be reconsidered, because, under section 24, article 7, of the Constitution of 1921, appellant was entitled to notice of decree as provided in the following excerpt: "Notice of all judgments shall be given to counsel of record; and the court shall provide by rule for the giving of such notices. No delays shall run until such notice shall have been given."
An examination of this section of the Constitution convinces us that it has no application to the Court of Appeal for the parish of Orleans, since it deals exclusively with the organization and operation of the other two Courts of Appeal of this state. This has always been the view of the judges of this court as demonstrated by the fact that no notice of judgment has ever been given in compliance with this section of the Constitution. See sections 76, 77, 78 and 79.
For these reasons, the contention that we should have considered the application for rehearing is without merit.